Case 3:18-cv-11026-MAS-DEA Document 424 Filed 06/14/21 Page 1 of 4 PageID: 10010




  Charles H. Chevalier
  J. Brugh Lower
  Christine A. Gaddis
  Rachel S. Johnston
  GIBBONS P.C.
  One Gateway Center
  Newark, NJ 07102-5310
  (973) 596-4611
  cchevalier@gibbonslaw.com
  jlower@gibbonslaw.com
  cgaddis@gibbonslaw.com
  rjohnston@gibbonslaw.com

  Attorneys for Plaintiff Amgen Inc.

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


    AMGEN INC.,
                                               Civil Action No. 18-11026 (MAS)(DEA)
                           Plaintiff,
                                               (consolidated)
    v.
                                                  STIPULATION AND ORDER
    SANDOZ INC., et al.,                              REGARDING CASE
                                                 CONSOLIDATION FOR TRIAL
                           Defendant.



    AMGEN INC.,

                           Plaintiff,

    v.                                         Civil Action No. 18-11267 (MAS)(DEA)
    DR. REDDY’S LABORATORIES, INC. and
    DR. REDDY’S LABORATORIES, LTD.,

                           Defendant.




                                           1
Case 3:18-cv-11026-MAS-DEA Document 424 Filed 06/14/21 Page 2 of 4 PageID: 10011




    AMGEN INC.,

                           Plaintiff,

    v.
                                                      Civil Action No. 18-11269 (MAS)(DEA)
    ZYDUS PHARMACEUTICALS (USA)
    INC.,

                           Defendants.

    AMGEN INC.,

                           Plaintiff,

    v.
                                                      Civil Action No. 19-18806(MAS)(DEA)
    ZYDUS PHARMACEUTICALS (USA)
    INC.,

                           Defendant.


         Plaintiff Amgen Inc. (“Plaintiff”) and Defendants Sandoz Inc., Dr. Reddy’s Laboratories,

  Inc., Dr. Reddy’s Laboratories, Ltd., and Zydus Pharmaceuticals (USA) Inc. (collectively,

  “Defendants”) (Plaintiff and Defendants collectively, the “Parties”), by and through their

  respective undersigned counsel, have agreed to the following stipulation, subject to the approval

  of the Court:

         WHEREAS, the above-captioned actions, Civil Action Nos. 18-11026 (consolidated),18-

  11267, 18-11269, and 19-18806 are currently pending in this Court and involve the same Plaintiff,

  related patents, and concern Abbreviated New Drug Applications that reference the same New

  Drug Application for Otezla® apremilast products;

         WHEREAS, in Civil Action No. 18-11026 (consolidated), the Court held a teleconference

  on June 4, 2021, and the Court directed the Parties to submit a proposed order for consolidation of

  the above-captioned actions for purposes of trial; and

                                                  2
Case 3:18-cv-11026-MAS-DEA Document 424 Filed 06/14/21 Page 3 of 4 PageID: 10012




         WHEREAS, the Parties agree that consolidation of the above-captioned actions for

  purposes of trial would promote judicial economy and conserve the Court’s and the Parties’ time

  and resources.

         NOW THEREFORE, it is hereby STIPULATED and ORDERED that Civil Action

  Nos. 18-11026 (consolidated), 18-11267, 18-11269, and 19-18806 are hereby consolidated for

  purposes of trial only.


  AGREED AND STIPULATED TO:

  Dated: June __, 2021

   By: s/Eric Abraham                               By: s/Charles H. Chevalier
   Eric I. Abraham                                  Charles H. Chevalier
   Hill Wallack, LLP                                J. Brugh Lower
   21 Roszel Road                                   Christine A. Gaddis
   Princeton, NJ 08543                              Rachel Johnston
   (609) 924-0808                                   GIBBONS P.C.
   eabraham@hillwallack.com                         One Gateway Center
                                                    Newark, NJ 07102-5310
   Of Counsel:                                      (973) 596-4611
   George Lombardi                                  cchevalier@gibbonslaw.com
   Maureen L. Rurka                                 cgaddis@gibbonslaw.com
   Samantha Maxfield Lerner
   Winston & Strawn LLP                             Of Counsel:
   35 West Wacker Drive                             George F. Pappas (pro hac vice)
   Chicago, IL 60601                                Michael N. Kennedy (pro hac vice)
   (312) 558-6463                                   Kevin B. Collins (pro hac vice)
   glombardi@winston.com                            Jeffrey B. Elikan (pro hac vice)
   mrurka@winston.com                               Jay Alexander (pro hac vice)
   slerner@winston.com                              Priscilla Dodson (pro hac vice)
                                                    Alexander Trzeciak (pro hac vice)
   Jovial Wong                                      Philip S. May
   Sharon Lin                                       Antonio J. Carvalho (pro hac vice)
   Winston & Strawn LLP                             Joseph Hykan (pro hac vice)
   1901 L Street, NW                                Priscilla N.A. Nyankson (pro hac vice)
   Washington, DC 20036                             Daniel H. Lee (pro hac vice)
   (202) 282-5000                                   COVINGTON & BURLING LLP
   jwong@winston.com                                One CityCenter
   slin@winston.com                                 850 Tenth Street, NW
                                                    Washington, DC 20001
   Noori Torabi                                     (202) 662-6000

                                                3
Case 3:18-cv-11026-MAS-DEA Document 424 Filed 06/14/21 Page 4 of 4 PageID: 10013




   Winston & Strawn LLP
   101 California St, 35th Floor            Alexa Hansen (pro hac vice)
   San Francisco, CA 94111                  David S. Denuyl (pro hac vice)
   (415) 591-1000                           COVINGTON & BURLING LLP
   ntorabi@winston.com                      Salesforce Tower
                                            415 Mission Street
   Attorneys for Defendants                 San Francisco, CA 94105
   Dr. Reddy’s Laboratories, Inc.           (415) 591-7035
   and Dr. Reddy’s Laboratories, Ltd.
   and Defendant Sandoz Inc.                Robert Zhou (pro hac vice)
                                            COVINGTON & BURLING LLP
   By: s/Theodora McCormick                 3000 El Camino Real
   Theodora McCormick                       Palo Alto, CA 94306
   Lauren B. Cooper                         (650) 632-4700
   Robert Lufrano
   Epstein Becker & Green, P.C.             Steven J. Horowitz (pro hac vice)
   150 College Road West, Suite 301         SIDLEY AUSTIN LLP
   Princeton, New Jersey 08540              One South Dearborn
   Telephone: (609) 455-1540                Chicago, IL 60603
                                            (312) 853-7000
   Michael J. Gaertner (pro hac vice)
   David B. Abramowitz (pro hac vice)       Sue Wang (pro hac vice)
   Carolyn A. Blessing (pro hac vice)       SIDLEY AUSTIN LLP
   Emily L. Savas (pro hac vice)            555 California Street Suite 2000
   Jennifer M. Coronel (pro hac vice)       San Francisco, CA 94104
   August Melcher (pro hac vice)            (415) 772-1200
   Locke Lord LLP
   111 South Wacker Drive                   Wendy A. Whiteford
   Chicago, IL 60606                        Eric M. Agovino
   Telephone: (312) 443-0700                C. Nichole Gifford
   Facsimile: (312) 443-0336                Dennis Smith
                                            Gregory Bonifield
   Attorneys for Defendant Zydus            AMGEN INC.
   Pharmaceuticals (USA) Inc.               One Amgen Center Drive
                                            Thousand Oaks, CA 91320-1789

                                            Attorneys for Plaintiff
                                            Amgen, Inc.


  IT IS SO ORDERED.


  Dated: June ___,
               11 2021


                                                             M ch
                                                             Mi hael A. Shipp
                                                             Michael        p, U
                                                                        Shipp,  .S .D
                                                                               U.S.D.J.
                                        4
